department of the treasury internal_revenue_service te_ge eo examinations commerce street m c dal dallas tx ‘ date sep tax_exempt_and_government_entities_division release number release date uil code person to contact identification_number telephone number in reply refer to te_ge review staff last date for filing a petition with the tax_court dec certified mail - return receipt requested dear this is a final adverse determination_letter that your organization was not exempt from taxation under sec_501 as described under sec_501 of the internal_revenue_code irc the denial of your tax exempt status is effective january 20xx our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual contributions to your organization are not deductible under section revenue code of the internal you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should internal revenue a petition code for declaratory_judgment be filed under sec_7428 of the if you decide to contest judgment in court of the united_states for the district of columbia before the day after the date this this determination in court you must initiate a suit for declaratory the district the united_states claim court or the united_states tax_court determination was mailed to you initiating suits for declaratory_judgment contact the clerk of the appropriate court for the rules for the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours john a koskinen commissioner by margaret von lienen director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations commerce street ms dal dallas tx department of the treasury date date taxpayer_identification_number form_990 return tax_year s ended dec 20xx and dec 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies catalog number 34809f letter rev effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you catalog number 34809f letter rev thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director eo examinations catalog number 34809f letter rev schedule number or exhibit form 886-a rev date name of taxpayer year period ended 20xx 20xx tax identification_number explanations of items issue whether revenue code facts qualifies for exemption under sec_501 of the internal filed the form_1023 application_for recognition of exemption under sec_501 of the international revenue code on september 19xx stating that the primary purpose and mission of parents internal_revenue_service granted exempt status to inc is a childcare organization which provides services to working on july 19xx the form_990 for the year 20xx was filed by the vice president of the form_990 stated that its exempt_activities were to operate day care centers for infants through school-aged children for working parents the form_990 for the year 20xx was not filed by the organization as of this date on november 20xx part on august 20xx a letter was issued to the organization requesting documents for review during a field_examination on september 20xx however during a field_examination on september on october 20xx a through september 20xx none of the requested information was provided second request was issued to the organization on february 20xx after a request for an extension of time a third request was issued on march 20xx a fourth request was issued on may 20xx a second field_examination was conducted at the during the field_examination the organization provided some of the requested documents such as the general ledger for the year 20xx bank statements and some requested documents however the organization still failed to provide substantial documentation including cancelled checks credit card statements mortgages and notes payable invoices rental agreements for facilities records for any food reimbursement payments and receipts for office expenses food supplies transportation and other uncategorized expenses facility of and is a licensed child care center in the year under examination it operated full time daycare centers from monday through friday in three daycare facilities and accepted child categories of infant toddler preschooler and school age participated in the government subsidized child care program it participated in the federally funded child care food program in its facility a question was asked of the president of differs from other for-profit day care providers provided explanation indicated that there was no difference in fees paid_by the parents due to its not-for-profit status there is a difference in fees paid if the family qualifies for government assistance through the state but the fee determination has nothing to do with a for-profit or not-for-profit status the fee is determined by family income family size and the number of your children that will be in child care regarding how during the second field_examination provided documents to the examiner indicating that sold and transferred its two facilities in and to a for-profit entity the in 20xx the sale price of the two facilities form 886-a catalog number 20810w - page_1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit ban es explanations of items name of taxpayer year period ended 20xx 20xx tax identification_number was for the assumption of debts of dollar_figure plus dollar_figure the owner is who was the founder and prior president of law sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax department of the treasury-internal revenue service form 886-a catalog number 20810w - page_2 publish no irs gov schedule number or exhibit form 886-a rev date explanations of items name of taxpayer revrul_68_166 1968_1_cb_255 provides that a nonprofit organization formed to operate a day care center for young children of needy working parents who have no means to provide care for their children during the day qualifies for exemption under sec_501 the organization charged a nominal fee and was largely dependent on contributions for support year period ended 20xx 20xx tax identification_number government’s position in order to claim tax-exempt status a corporation must keep records sufficient to show specifically its items of gross_income receipts and disbursements and show that it is entitled to the exemption as specified under sec_6001 and sec_1_6001-1 the documents provided by the organization were not enough to demonstrate whether the funds used were for its exempt_purpose the records for the year 20xx were not complete and no other records for the year 20xx were provided except the bank statements has failed to keep and provide records adequate to determine the full nature of its operations and failed to show that its operations do not inure in part to the private benefit of its officers further the president of by the parents due to its not-for-profit status operations differ from other compatible for-profit daycare providers indicated in her response that there is no difference in fees paid could not demonstrate how its finally facilities to an insider were arm’s length failing to demonstrate that no part of the net_earnings of which inured to the benefit of any private_shareholder_or_individual could not demonstrate that the transfers of its and has failed to demonstrate its operations meet the requirements under sec_501 as a charitable_organization and should be revoked effective the beginning of the examination period taxpayer’s position the organization agreed to the revocation proposed by irs the effective date of the revocation is january 20xx the organization signed the form_6018 consent to proposed action - sec_7428 on may 20xx conclusion has failed to keep and provide adequate_records as required by sec_6001 and sec_6033 and has failed to demonstrate its daycare operations meet the requirements under sec_501 of the internal_revenue_code accordingly the organization’s exempt status is revoked effective january 20xx department of the treasury-internal revenue service form 886-a catalog number 20810w - page_ publish no irs gov
